DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Roland E. Long on 09/07/2022.
The application has been amended as follows: 
Claim 1, A semi-submersible floater
Claim 11, A method for installing a semi-submersible floater
Claim 12 is canceled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
With respect to Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A semi-submersible floater for a floating wind turbine, defining an operating state and a non-operating state, and comprising: 
- at least two outer columns, 
- a central column for receiving a payload, and 
- for each outer column, a pontoon-shaped branch connecting this outer column to the central column and defining a branch axis oriented from the central column towards this outer column, 
each pontoon-shaped branch is formed by a first portion and a second portion positioned in this order along the corresponding branch axis with the first portion being closer to the central column and the second portion being further from the central column, 
wherein the first portion has a length along this branch axis equal to or greater than 10% of a total length of said pontoon-shaped branch along this branch axis, 
3Docket No. 7111-0332Application No. 16/981,415wherein the second portion has a length along this branch axis equal to or greater than 10% of the total length of said pontoon-shaped branch along this branch axis, 
wherein each outer column comprises a ballast able to be filled with a ballast material, arranged in the extension of the pontoon-shaped branch connecting the central column to this outer column along the corresponding branch axis, 
wherein in the operating state of the semi-submersible floater, the second portion of each branch is at least partially filled with a ballast material, and wherein the first portion of each branch does not contain any ballast material, and 
wherein in the operating state of the semi-submersible floater, the volume of said ballast material of the ballast of each outer column is between 40% and 60% of the total volume of this ballast.



With respect to Claim 11 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A method for installing a semi-submersible floater for a floating wind turbine, the semi-submersible floater defining an operating state and a non-operating state, and comprising: 6Docket No. 7111-0332 Application No. 16/981,415 
- at least two outer columns, 
- a central column for receiving a payload, and 
- for each outer column, a pontoon-shaped branch connecting this outer column to the central column and defining a branch axis oriented from the central column towards this outer column, 
each pontoon-shaped branch is formed by a first portion and a second portion positioned in this order along the corresponding branch axis with the first portion being closer to the central column and the second portion being further from the central column, 
wherein the first portion has a length along this branch axis equal to or greater than 10% of a total length of said pontoon-shaped branch along this branch axis, 
wherein the second portion has a length along this branch axis equal to or greater than 10% of the total length of said pontoon-shaped branch along this branch axis, 
wherein each outer column comprises a ballast able to be filled with a ballast material, arranged in the extension of the pontoon-shaped branch connecting the central column to this outer column along the corresponding branch axis, and 
wherein the method comprises the following steps for placing the semi-submersible floater in the operating state: 7Docket No. 7111-0332 Application No. 16/981,415 
- filling the second portion of each pontoon-shaped branch at least partially with a ballast material, and 
- leaving the first portion of each pontoon-shaped branch empty of ballast material, and 
- filling the ballast of each outer column with said ballast material, the volume of the ballast material of the ballast of each outer column being between 40% and 60% of the total volume of this ballast.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH ORTEGA/Examiner, Art Unit 2832   


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832